                                                                   USDC-SDNY
                                                                   DOCUMENT
UNITED STATES DISTRICT COURT                                       ELECTRONICALLY FILED
SOUTHERN DISTRICT OF NEW YORK
                                                                   DOC#:
                                                                   DATEFILED:       jl-/11 (/Cf
 UNITED STA TES OF AMERICA,

                          V.                                    No. 19-CR-492 (RA)

 HARVEY JACKSON,                                                       ORDER
                               Defendant.


RONNIE ABRAMS, United States District Judge:

        On June 6, 2019, Defendant Harvey Jackson was charged with being a felon in

possession of a firearm in violation of 18 U.S.C. § 922(g)(l ). That same day, Magistrate Judge

Gorenstein granted Jackson bail. On December 3, Jackson plead guilty to the indictment. Upon

his plea, the Government sought Jackson's detention pending sentence. At sentencing, the Court

solicited the parties' positions on whether remand was mandatory pursuant to 18 U.S.C. §

3143(a)(2) following a plea to a§ 922(g)(l) charge. Defendant contends that it is not, arguing

that this mandatory detention provision no longer applies to a § 922(g) offense. The Government

disagrees. At the December 3 hearing, the Court ordered Defendant detained pending the

parties' letter briefs on this matter.

        18 U.S. C. § 314 3(a) governs whether a defendant, who has been convicted, will be

detained pending sentence. Section 3143(a)(l) establishes a presumption of detention "unless

the [court] finds by clear and convincing evidence that the person is not likely to flee or pose a

danger to the safety of any other person or the community ifreleased[.]" An exception to this

framework is § 3143(a)(2) - the mandatory detention provision. If a defendant is convicted of

"an offense in a case described in subparagraph (A), (B), or (C) of'§ 3142(£)(1), then the court
"shall order" the defendant detained. 1 18 U.S.C. § 3143(a)(2). Only subparagraph (A) of§

3142(±)(1), which describes a case involving a "crime of violence," is relevant here.

         In 2000, the Second Circuit held that possession of a firearm by a felon, in violation of§

922(g)(l), was a "crime of violence" under§ 3142(f)(l)(A). United States v. Dillard, 214 F.3d

88, 96-97 (2d Cir. 2000) ("[T]he conclusion that felon-in-possession does not come within the

Bail Reform Act's definition of 'crime of violence' would do serious harm to the Act's

objectives."). Relying on "the precise words of the Act, coupled with the legislative history," the

Second Circuit explained that "the crime of illegal possession of a firearm by a previously

convicted felon involves exactly what section 3156(a)( 4 )(B)" - the provision defining a "crime

of violence" for purposes of 18 U.S.C. §§ 3141-3150 - "postulates - a substantial risk of

violence." Id. at 97, 104.

         Following Dillard, courts in this circuit have held that, because§ 922(g)(l) was a "crime

of violence" under§ 3142(f)(l)(A), a convicted defendant was subject to mandatory detention

pending sentence under§ 3143(a)(2). See United States v. Verkhoglyad, 516 F.3d 122, 125 n.3

(2d Cir. 2008) ("Having pleaded guilty to a 'crime of violence,' 18 U.S.C. § 3142(f)(l)(A),

defendant was subject to mandatory detention pending sentence under the Bail Reform Act, see

id. § 3143(a)(2)."); United States v. Feger, No. 10-CR-346S, 2012 WL 3062676, at *1-2

(W.D.N.Y. July 26, 2012); United States v. Nelson, 365 F. Supp. 2d 505, 507-08 (S.D.N.Y.

2005).




         1
           This mandatory detention provision includes an exception in the event that ( 1) "there is a substantial
likelihood that a motion for acquittal or new trial will be granted" or "an attorney for the Government has
recommended that no sentence of imprisonment be imposed on the person," and (2) "the judicial officer finds by
clear and convincing evidence that the person is not likely to flee or pose a danger to any other person or the
community." 18 U.S.C. § 3143(a)(2). Here, Jackson does not argue that this exception applies.

                                                          2
        Based on a recent amendment to § 3142(f)(l ), Defendant now argues that § 922(g)(l) no

longer constitutes a "crime of violence" under§ 3142(f)(l)(A), and thus under§ 3143(a)(2). In

2006, Congress added subparagraph (E) to§ 3142(f)(l), expanding the list of eligible offenses

for pre-trial detention to "any felony that is not otherwise a crime of violence ... that involves

the possession or use of a firearm." Jackson contends that "the 2006 amendment clearly shows

Congress' intent that possession of a firearm in violation of 18 U.S.C. § 922(g) be covered by

subsection (f)(l)(E)," not "by subsection (f)(l)(A)." Def. 's Ltr. at 3. According to Jackson, "the

text ... makes clear that Congress intended subsections (A) and (E) to be mutually exclusive,"

such that "any offense involving the possession of a firearm that is covered by subsection (E)

cannot also be categorized as a crime of violence under Section 3142(f)(l)(A)." Id. Based on

this assertion, Defendant argues that a§ 922(g) offense now falls under§ 3142(f)(l)(E)'s scope

and thus cannot trigger§ 3143(a)(2)'s mandatory detention requirement.

        The Court disagrees. Only two months ago, the Second Circuit reaffirmed Dillard,

explaining that "[i]t has long been the law of our Circuit that possession of a firearm is

unequivocally a crime of violence for purposes of§ 3142(f)(l)(A)." United States v. Watkins,

940 F .3d 152, 163 (2d Cir. 2019) (holding that Dillard "applies with equal force to the crime of

possession of ammunition by a convicted felon"). The Second Circuit thus rejected - albeit,

implicitly- Defendant's contention that the addition of§ 3142(f)(l)(E) silently abrogated

Dillard's holding that a§ 922(g)(l) offense is a "crime of violence" under§ 3142(f)(l)(A).

       Nonetheless, Jackson suggests that Watkins is not controlling because it did not discuss§

922(g)(l) in the context of§ 3143. This is irrelevant. By reaffirming Dillard and that§

922(g)(l) remains a "crime of violence" under§ 3142(f)(l)(A), the necessary conclusion - due

to § 3143(a)(2)' s cross-reference - is that a § 922(g)(l) offense still triggers mandatory detention



                                                  3
after a conviction. Defendant also contends that Watkins never addressed whether §

3142(f)(l)(A) and§ 3142(f)(l)(E) are mutually exclusive. But that argument carries little

weight here. By reaffirming Dillard and then extending§ 3142(f)(l)(A) to cover the "possession

of ammunition by a convicted felon," the Second Circuit left no doubt that a § 922(g)(l) offense

remains a "crime of violence" under§ 3142(f)(l)(A). Id

        Defendant's statutory analysis is also unpersuasive. Defendant asserts that "the plain

language of the statute makes clear that a Section 922(g) offense is covered by subsection

(f)(l)(E), and not subsection (f)(l)(A)." Def.'s Ltr. at 5 (emphasis in original). But§

3142(£)(1 )(E) applies to "any felony that is not otherwise a crime of violence ... that involves

the possession or use of a firearm." 18 U.S.C. § 3142(f)(l)(E) (emphasis added). This language,

therefore, expands upon which felonies are covered by the statute. It does not - as Defendant

argues - narrow§ 3142(f)(l)(A)'s existing scope to preclude coverage of a§ 922(g) offense. As

the Second Circuit stated in Watkins:

       [Section 3142(£)(1 )(E)] was likely added to resolve the circuit split over whether
       possession of a firearm constitutes a "crime of violence" under§ 3142(f)(l)(A).
       Compare, e.g., Dillard, 214 F.3d 88 (concluding that possession of a firearm is a crime of
       violence), with United States v. Singleton, 182 F.3d 7 (D.C. Cir. 1999) (concluding that
       possession of a firearm is not a crime of violence). This amendment does not affect our
       Court's decision in Dillard, since it was meant only to dispel uncertainty over Congress's
       intent to make felon-in-possession an eligible offense under§ 3142(£)(1).

940 F.3d at 163 n.55. Notably, Jackson offers no case law directly in support of his statutory

analysis. Although he refers to transcripts of three plea hearings to demonstrate that "courts in

this District have routinely continued defendants' bail after a finding of guilty for violations of

18 U.S.C. § 922(g)," Def.'s Ltr. at 3, none of these transcripts include any discussion of this

issue or, specifically, of Dillard and the 2006 amendment to§ 3142(£)(1).




                                                  4
         Accordingly, in light of the Second Circuit's holdings in Dillard and Watkins, the Court

concludes that§ 922(g)(l) is a "crime of violence" under§ 3142(f)(l)(A) and Defendant is

therefore subject to mandatory detention under § 3143(a)(2).

SO ORDERED.

Dated:      December 17, 2019
                                                               /
                                                               i
            New York, New York


                                                  United States District Judge




                                                 5
